From: Ulysses T. Ware
To: The Hon. William H. Pauley, il and the Office of the District Clerk (SDNY)

Date: June 30, 20271

RE: Filing the enclosed pieadings on the OScr1115 (SDNY) dockets.

Office of the District Clerk (SDNY) and Judge Pauley:

Please file the enclosed pleading and please properly and correctly identify the enclosed as a
pleading rather than a “letter”:

Dispositive Undisclosed Material Brady Exculpatory Evidence Concealed and Suppress by -
District Judge William H. Pauley, III while Colluding and Conspiring with the USAO and SEC’s
Lawyers.

on the applicable dockets.
In the future, please serve Mr. Ware via email at utware007 @gmail.com with a copy of the
Government’s filings, as well as all of your orders or directives entered in this matter, due to the

slowness of the U.S. Mail.

Paper copy to follow via U.S. Mail.

/s/ uly host Ware

 

Page iofs

Submitted for filing on June 30, 2021

Exhibit #19 to June 26, 2021, Supp. #1: Dispositive Undisclosed Material Brady Exculpatory
Evidence Concealed and Suppress by District Judge William H. Pauley, IH while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
Case Nos. 05cri115 (SDNY) (#31)

Submitted on June 30, 2021, by email to: PauleyN¥YSDChambers@nysd.uscourts.gov

Sly 2 MN Jonathan _mccann@nysd.uscourts.gov

/s/ Ufysses T. Ware

 

 

Ulysses T. Ware, individually, and as
the legal representative for the estate
of third-party surety Mary S. Ware.
123 Linden Blvd.

Suite 9-L

Brookiyn, NY 11226

(718) 844-1260 phone
utware007/@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

United States of America, et al.,
Plaintiff, Petitioner,
Cross Respondent,

Vv.
Ulysses T. Ware, et al.,

Defendant, Respondent,
And Cross Petitioner.

 

Re; Dispositive Undisclosed Material Brady Exculpatory Evidence Concealed and Suppress by
District Judge William H. Pauley, IH while Colluding and Conspiring with the USAO and SEC’s
Lawyers.

Certificate of Service

t Ulysses T, Ware certify-that | have this 30" day of June.2021 served the persons listed. below with a
copy of this pleading:

AUSA Jeffrey R. Ragsdale, Counsel DOJ's Office of Professional Responsibility
AUSA Melissa Childs

AUSA John M. McEnany

Acting USA Audrey Strauss

USAG The Hon. Merrick Garland

Page 2 of 5

Submitted for filing on June 30, 2021

Exhibit #19 to June 26, 2021, Supp. #1: Dispositive Undisclosed Material Brady Exculpatory
Evidence Concealed and Suppress by District Judge William H. Pauley, II| while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
Exhibit #19 to June 26, 2021, Supp. #1.
Material Undisclosed Brady Exculpatory Evidence

i Sat
‘ , The USAQ and the SEC bribed Judge Pauley for the entry of the BRarasch Hrihe Order
é te ittenitionsliy violate Hr. Wave's’ Fifth end Sixth Amendwent rights to “present a
i complete. defensa™ hy offering at trial ia 1LiF the live keatinony of the “SEC's Lawyars"
(Barasch , Webster, Norris, Hannan, and Martin), and Oietrict Judge Dawaen regarding the
exculpatory and favorable evidence the SEC's Judicial Adaisstons (4430, 3h, amd 33),
(Bx. at 22-237 dn the O83] complaint (which pled the United States out of court in 0841
“aad. conversely, pled the United States our of court in L113 and £224}, Biady
i faxculpatory) evidence and Gigito (ingeactsent) evidence.
gaa
The Barasch Sribe Order (Hx. at 32-36) was enterdd by Judge Pauley while colluding
aid «conspiring with the SEC, the USA0, and Judgé.Davseon, to suppress the exculpatory
and favorable SEC Brady: Eeatl gent toa sileged 1115 ¢e-defendant Jeresy Jones (who
agllagedly pled guilty ta the indeteent pretrial, bowever there are no retotds of Jones’
i purported gulity pies in the court's Files} by SEC lawyer Norris jiaforming Jones as
i follows regatding. any conspiracy regarding ENZS:1-

Mi, Joties you. ware not.aided to the SEC's Las Vegas
: Litigation because the $20 ‘believed your sworn SEC
; deposition testimmy that you and the employers (Epps,
i ‘Williams, Sedler, and Jackson, the "Gov't Steoges") ‘were
i aot Lavelved tn any conspiracy with Mr. Ware [because
i there. was: no: conspiracy] s and wid wot have participated
i had you known." {emphasie added}.
: Hr. Jones keep your contact informacion current in
i ‘the event the Coumlesion needs to talk te you agada. I
i fm aure Mr. Ware will. contact you seeking your
assistance." (che "SEC Brady Real"). :

 

 

; “23

i The SEC trady Enail, whith waa suppressed by the Baragth-Sribe Order was material
evidengs -- which 4f disclosed to Mr. Ware before or ducing trdal, the Gov't Stooges!
kaows  petjured testimony “they were part of a conspiracy" would Have been directly
-impdached, their credibility seriously and. irveparably vittated, i.a., the Jury would
have surely wanted te know ‘why the SECT, Lawyer belteved: the Gov't Stooges and dda not
: vadd them te the SEC's Lag .Vegae Litigation’ yet the USAO did net believe their sworn
: SRE: deposition teatineny. n« the case would have been placed “in a. different Lighe,*

The SEC Brady email was material. Had the Brady evidence been properly and timely.
disclosed to Mr. Ware as required by the May 19, 2007, Dkt. 17. Tr. 5-9 Brady order (Pauley, J.},

Page 3 of 5

Submitted for filing on June 30, 2024

Exhibit #19 to June 26, 2021, Supp. #1: Dispositive Undisclosed Material Brady Exculpatory
Evidence Concealed and Suppress by District Judge William H. Pauley, III while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
Mr. Ware would have argued to the jury and compelled the SEC lawyers involved in the
commingled SEC-DOJ Las Vegas 03-0831 (D. NV) litigation, i.e., Spencer C. Barasch, Jeffrey B.
Norris, John C. Martin, Steven Webster, Robert Hannan, and Steve Korotash, pursuant to the —
Sixth Amendment to given testimony in O5cr1115 (SDNY) why the SEC did not add the Gov’t
Stooges to the Las Vegas Litigation.

The Government's bogus and fraudulent conspiracy theory would have been completely
impeached and discredited by the testimony of the five white SEC lawyers compared to the
testimony of the Government’s black, fow-life, uneducated trial witnesses which the
Government’s lawyers, AUSAs Alexander H. Southwell, Steven D. Feldman, Nicholas S. Goldin,
and Michael J. Garcia, instructed to commit perjury which was suborned by the Government’s
jawyers and Judge William H. Pauley, IH as an overt act in the racially-motived retaiiatery nate
crime conspiracy! perpetrated against defendant Atlanta, GA lawyer Ulysses T. Ware.

ob. We
CAA

/s/ Ulysses T. Ware

June 30, 2021

 

‘The retaliatory racially-motivated hate-crime conspiracy was directed towards Mr. Ware, the securities
counsel for GPMT, a publicly-traded company, because Mr. Ware refused to criminally violate the federal
securities law and issue unlawful and fraudulent Rule 144(k} jegal opinions to Judge Pauley and Judge
Sand’s clients, the plaintiffs in 02cv2219 (SDNY), 15 USC 77b(a){11} statutory underwriters and according
to FINRA, unregistered broker-dealers, ineligible for Rule 144. judge Pauley, Judge Sand, and the USAO
retaliated against Mr.. Ware for refusing to enable Alpha Capital, AG, et al. to conduct an illegal!
unregistered public offering of GPMT’s unregistered securities.

Page 40f5

Submitted for filing on June 30, 2021

> Exhibit #19 to June 26, 2021, Supp. #1: Dispositive Undisclosed Material Brady Exculpatory
Evidence Concealed and Suppress by District Judge William H. Pauley, Ill while Colluding and
Conspiring with the USAO and SEC’s Lawyers.
Proof of Mailing

 

 

“O878-DiG {ANOS} STTEOSo SIEM “A'S 288
. ObSOz “J'q ‘UOIBULYSEM

"AA B|UBAASUGOd O56

aaysne jo jusunedag “s'n

Sa}215 Payjur] ayy Jo jezauay Aswan
PUPPIES yy "MOH SUL

BouaDpIAe Asojedjnaxa Apeig joustew pasopsipun *34
: STTEESO Pu H77TIOpO ‘SJEAA AST
Tee “OE Bunt uO Payeyy

9ZZ1T AN ‘UApOoIG

6 Bung

"PATS UePUry EZT

MUSAA “1 SaSsA[N JO SANYO

 

    

er
CiRSrCekg.

£000T-AN S10, MeN

7S L28d 00S

asnoyune> shy

{ANGS) UN09 PUTA “Sn

(peg) Gens {PUI} WALD JUISIC] By) Jo BIyjO

ouapiAs AO}Edinoxe Apeig feuayew Pasopsipuyy 3H
STTTO60 Due pz7pioyo ‘ae Ash
TZOZ “OE Sune uo payeyy

SZZTT AN “UA{OoIg

T6 BURS

"PAG UOT EZT

BURAK") SaSsAIN 40 sBalyry.

 

 

wih Garcourig

sod

 

Page 50f5

Submitted for filing on June 30, 2021

Exhibit #19 to June 26, 2021, Supp. #1: Dispositive Undisclosed Material Brady Exculpatory

oa
c
m
eo
=
a
=
'O
Q
2
x
3
>
z
=
ey
a.
=
E
i
vu
oD
co
~
S
—
a
=
—
2
a
>>
re}
w
Wi
a
ken
a
a
—
Ww
co
c
oc
c
&
ft
a
a
c
o
Q
Q
e
ce
a
=z
b
id

a
i
ao
>
3
™m
a
wn
QO
id
w"
ss
c
7
o
<<
wh
=
a
<=
—
am
2
=
op
e
=
2
ww
e
o
YU

 
 

 

 

  

‘aquapina Aajedinoxa. Apes jeuatew pasopsipun-: 23u
‘e sttT9 30. Pue PCTTIIPO ‘BEM ‘WSN
* Yeoe. ‘O€.-aunf uo pale

 

 

‘gett AN ‘UApjooug
1-6 UNS
eeu EzT |

|
1

 

 
